Citation Nr: 1221177	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-36 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for idiopathic thrombocytopenia purpura.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from June 1955 to May 1963.

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part denied service connection for idiopathic thrombocytopenia purpura (hereinafter: ITP).


FINDINGS OF FACT

1.  A diagnosis of ITP was made during active military service. 

2.  A diagnosis of chronic ITP was made in 2001. 

3.  ITP is not listed as a chronic disease at 38 C.F.R. § 3.309 (a).

4.  The competent, credible, and persuasive medical evidence for and against service connection for ITP is in relative equipoise.  


CONCLUSION OF LAW

It is at least as likely as not that ITP was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's service treatment reports reflect that he was treated for ITP in December 1955 during active service.  ITP recurred in May 1956 and serum hepatitis occurred in July 1956 (thought due to transfusions received during splenectomy in 1956).  ITP recurred in April 1957.  ITP recurred again in 1959 and was treated with corticosteroids with good results.  A May 1959 health record entry mentions that the patient had no residuals of hepatic or hemorrhagic disease or active peptic ulcer disease.  

After active service, ITP arose again in 1993.  A February 1993 private hospital report notes that the Veteran had "...well-documented idiopathic thrombocytopenia for many years,..."  The February 1993 discharge diagnosis was idiopathic thrombocytopenia.  This suggests a link to the in-service ITP and also suggests that the physician had no doubt as to the diagnosis.  

A private report from D. Romeo, M.D., dated in April 1993, reflects that the Veteran, "...has ITP of long standing recently relapsed..."  This suggests that the ITP shown in 1993 is related to the ITP shown during active service.  

In November 1999, K. Shah, M.D., reported that thrombocytopenia was probably secondary to chemotherapy and radiation.  This nexus opinion appears to address a form of thrombocytopenia that is unrelated to the ITP shown during active service.  

In February 2001, Dr. Shah reported that the Veteran has thrombocytopenia, probably related to current antibiotic or recent infection and he also has "chronic ITP."  This report sets forth a history of two different types of thrombocytopenia: a thrombocytopenia secondary to current treatment, and, "chronic ITP."     

In May 2009, the Veteran requested service connection for ITP.  VA examined him in May 2010.

A May 2010 VA compensation examination report reflects that the physician reviewed the medical history.  The physician reported, "It is pertinent to point out that he has had multiple treatments for non-Hodgkin Lymphoma and prostate cancer and has had multiple blood tests with low platelet counts."  The physician offered a diagnosis of ITP.  The physician concluded that it is unlikely that the current ITP was a continuation of that shown in 1955.  The rationale was that it is likely that ITP is related or secondary to chemotherapy and radiation treatments for non-Hodgkin's lymphoma or prostate cancer.  

Although the above report offers a diagnosis of ITP, the physician has seemingly addressed the etiology of the other "thrombocytopenia" and has related it to chemotherapy and radiation treatments.  While that conclusion comports with other medical opinions of record, it does not tell us whether ITP began during active service.  

If, on the other hand, the May 2010 VA physician intended to relate the current ITP to recent chemotherapy and radiation treatment, then the Board cannot accept that opinion.  By definition, an idiopathic entity has no known causation and thus cannot be secondary to chemotherapy and radiation.  Although the Board may not second-guess a medical expert based upon its own opinion, it need not accept the opinion of a physician whose opinion is not clear enough for a lay adjudicator to understand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  For these reasons, the persuasive value of the May 2010 VA etiology opinion is lessened.  

In March 2011, the Veteran testified before a local hearing officer that his spleen was removed during active service and he has had bouts of low platelet-count ever since.  His only observable symptom of low platelet-count is excessive bleeding.  He testified that he quit shaving with a razor because this would occasionally cause nuisance bleeding.  He testified that he noticed bleeding both before and after his cancer treatments, but the bleeding has not been as severe since his cancer treatments.  He felt that ITP began during active service.  

This lay testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, but when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  Because the Veteran's testimony supports a later diagnosis, it must be accorded weight.

In April 2011, Dr. Shah wrote a "To whom it may concern" letter in which she/he reported having treated the Veteran as a patient since 1993.  Dr. Shah reported, "Reviewing the patient's 1955-1957 history for ITP while on active duty it is far more the likely (greater than 50%) that the recent episode of ITP was a result of the original ITP."  Although the physician supplied no rationale, this etiology opinion appears to be based on correct facts.  Thus, some weight will be accorded it. 

In April 2012, the Board requested an outside medical opinion addressing the etiology of the Veteran's ITP.  The Board requested that a qualified physician address whether it is at least as likely as not that a recent ITP episode is related to the ITP and splenectomy performed during active service.  

In April 2012, an assistant professor of medicine at University of Iowa Hospitals and Clinics reviewed the pertinent medical history and concluded:

      It is difficult to say that his previous ITP which initially occurred in 1955 and clearly recurred in 1959 and 1993 is the cause for his current mild and persistent thrombocytopenia...He may have chronic ITP which is an ill-defined entity and poorly explained.  With his prior history of ITP, he may be at a higher risk of having chronic ITP but there are no tests that reliably separate that entity from mild to moderate thrombocytopenia of other causes.  Chronic ITP thus remains a diagnosis of exclusion...Without knowing the details of the appellant's lymphoma therapy...I am unable to state that his current thrombocytopenia is related to his previous ITP or related to his lymphoma therapy or other factors.

The Board finds the above opinion persuasive, as it is based on accurate facts and is supported by rationale; however, the recent April 2012 medical opinion presents two difficulties in evaluating this claim.  First, the physician explains that there is no medical test to separate chronic ITP from a more mild form of thrombocytopenia.  Thus, the physician cannot state with certainty whether the Veteran has, or does not have, chronic ITP.  This uncertainty implies that previous diagnoses of ITP, including those shown during active service, might be erroneous.  

The second difficulty presented by the April 2012 opinion is that the physician is unable, with the limited facts presented, to arrive at a favorable or unfavorable conclusion concerning the matter.  The lack of a favorable or unfavorable conclusion is, in itself, mildly favorable to the claim.  This is so because the physician has not found enough evidence to dissociate the current ITP from active military service.  

Fortunately, medical certainty is not required for a grant of VA benefits.  Because the favorable nexus opinions appear to carry about as much weight as the unfavorable opinions, after considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for chronic ITP will therefore be granted.


ORDER

Service connection for chronic ITP is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


